

116 HR 2638 IH: To direct the Administrator of the Environmental Protection Agency to issue guidance on minimizing the use of firefighting foam containing PFAS, and for other purposes.
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2638IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mrs. Fletcher introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Administrator of the Environmental Protection Agency to issue guidance on minimizing
			 the use of firefighting foam containing PFAS, and for other purposes.
	
		1.Guidance
 (a)In generalNot later than one year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall issue guidance on minimizing the use of firefighting foam and other equipment containing any PFAS by firefighters, police officers, paramedics, emergency medical technicians, and other first responders, in order to minimize the risk to such firefighters, police officers, paramedics, emergency medical technicians, and other first responders, and the environment, without jeopardizing firefighting efforts.
 (b)DefinitionIn this Act, the term PFAS means a perfluoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom.
			